Citation Nr: 0634302	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as residuals of asbestosis exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971 and from November 1974 to November 1976.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in January 2006 for 
further development and is now ready for disposition.


FINDING OF FACT

The veteran's lung disease, diagnosed of asbestosis, is 
related to asbestos exposure during active service.


CONCLUSION OF LAW

Asbestosis was incurred during the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2006).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).  

In addition, the Board will consider the guidance in 
VAOPGCPREC 4-2000.  VA must analyze the claim of entitlement 
to service connection for asbestosis under these 
administrative protocols.  Subparagraph 7.21a(1) of the M21-1 
recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors, interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
and cancers of the larynx and pharynx.  Subparagraph 7.21a(3) 
points out that persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21.  An asbestos-related 
disease can develop from brief exposure (as little as a month 
or two) to asbestos or indirectly (bystander disease).  Id.  
There is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  Id.  

It is a fact that many U.S. Navy veterans during World War II 
were exposed to chrysotile products, as well as amosite and 
crocidolite, since these varieties of African asbestos were 
used extensively in military ship construction.  Id.; see 
also Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The veteran served 
during the Vietnam War but it is a matter of historical 
record that the Navy continued to use asbestos until at least 
the early 1970s. 

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Veterans 
Claims Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the Circular's claim-development 
procedures).  

With these claims, the RO must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency and exposure information discussed above.  See 
M21-1, Part VI, Ch. 7.21.  

The Veterans Claims Court has held that neither MANUAL M21-1 
nor the CIRCULAR create a presumption of exposure to asbestos 
solely from shipboard service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Service records reflect that the veteran served as a 
Fireman/Hull Technician during his first period of active 
duty (3 years), and as a Shipfitter during his second period 
(2 years).  He has related that he was exposed to asbestos 
while serving aboard two aircraft carriers.  He reflected 
that he cut lagging that was wrapped around pipe and replace 
it, mixed lagging, and wore protective gear that was made out 
of asbestos.  His statements as to asbestos exposure are 
found to be credible as they are consistent with his military 
duties shown on his DD-214.

However, service medical records do not reflect evidence of a 
chronic respiratory disorder during military service.  
Specifically, the veteran reported pain in the left side of 
his chest in July 1975; however a chest X-ray was normal.  It 
was reported that he had a history of pneumonia as a child.  
Separation examinations in August 1971 and October 1976 
showed normal clinical evaluations of the veteran's lungs and 
chest.

Post-service medical records show that in April 1983 the 
veteran was treated for a bout of pneumonia.  He reported 
that he had a history of recurrent pneumonia since childhood 
with multiple hospitalizations.  Surgical intervention was 
recommended and he underwent a left lower lobectomy for 
bronchiectasis.   Private medical records reflect on-going 
complaints and treatment for a variety of respiratory 
disorders, including bronchitis, bronchiectasis, pneumonia, 
asthma exacerbation, and acute bronchospasm.

The post-service employment history reflects that the veteran 
worked in the health care profession.  In a 1982 income 
verification statement, he reported that he worked as a 
"Nurse Tech" at a hospital.  In a 1986 medical note, he was 
noted to be working at the same hospital, in 2002 he was 
reported to be a Licensed Vocational Nurse, in 1993 it 
appears that he was a charge nurse at a nursing facility, and 
in 2002 was working as a nurse for the Texas Department of 
Corrections.  It is reasonable to conclude that the veteran's 
post-service employment history did not include an obvious 
exposure to asbestos.  

In September 2000, the veteran was evaluated by a 
pulmonologist for a possible asbestos-related disease.  After 
a review of the veteran's past medical history, occupational 
history, physical examination, chest X-ray, and pulmonary 
function studies, the clinical assessment was "asbestosis on 
the basis of chest x-ray abnormalities, pulmonary function 
study findings, and occupational history."  The physician 
related that the veteran had a potential latency period of 31 
years.

VA outpatient treatment records support a finding of 
interstitial pulmonary changes consistent with asbestosis.  
Specifically, in an October 2003 note, it was reported that 
the veteran had been recently diagnosed with asbestosis.  In 
a November 2003 note, the physical remarked that the veteran 
"indeed has some increased interstitial markings."  
Additional VA treatment records reflect an on-going diagnosis 
of asbestosis. 

In April 2004, the veteran underwent a VA examination.  He 
reported a history of asbestosis exposure during ship 
maintenance and noted that he removed asbestos in order to 
repair pipes.  After a review of the claims file and physical 
examination, the examiner reported three diagnoses.  

The first diagnosis was status/post bronchiectasis, resulting 
from pneumonia, with excision of left lower lobe, moderate 
residual dyspnea, more likely than not non-service connected.  
This diagnosis is consistent with the evidence of record in 
that the veteran has reported a long-standing history of 
pneumonia since he was a child and, at the time of the 
lobectomy, bronchiectasis was related to chronic pneumonia.  

The second diagnosis was noted to be "probable chronic 
obstructive pulmonary disease" with moderate functional 
impairment, less than likely service-connected.  The examiner 
noted that the veteran was an ex-smoker, which the veteran 
has vigorously contested.  Nonetheless, it is apparent that 
to the extent the veteran's lung disease includes a component 
of COPD, the examiner did not relate it to the veteran's 
military service. 

However, and significantly, with respect to the third 
diagnosis identified, the examiner found:

[r]adiographic findings and pulmonary 
function studies consistent with moderate 
restrictive pulmonary disease, which 
could at least as likely as not be 
secondary to asbestosis exposure, and 
complicating respiratory distress from 
numbers 1 and 2 above.

It is a reasonable to conclude from the medical opinion that 
at least part of the veteran's lung disease can be attributed 
to asbestos exposure.  

On the other hand, the Board has reviewed a more recent VA 
examination dated in June 2006.  The veteran reported that he 
was exposed to asbestos while serving on two aircraft 
carriers replacing pipes and gaskets.  He indicated that he 
mixed asbestos when there were leaking pipes.  His pre-
military employment was reported to be as a dishwasher.  
Post-military occupational work history included work in 
sales, as a cook, one month in a silver mine, and, beginning 
in 1989, in a hospital as an orthopedic technician and later 
as a nurse.  He had not worked since 2004.

The examiner noted that the veteran was first diagnosed with 
asbestosis in 1997, had a left lower lobectomy in 1983 
secondary to recurring pneumonia, and that a CT scan showed 
emphysema, but the veteran denied being a smoker.  The 
examiner noted that the veteran seemed to modify his story to 
obtain the best monetary benefit for himself.  After a 
physical examination, the examiner opined that the veteran's:

Restrictive Lung Disease is less likely 
as not (less than 50/50 probability) 
caused by or a result of due to asbestos 
exposure . . . Most likely related to 
Post-Surgical Residuals, Left Lobectomy 
secondary to Bronchiectasis.  Post-
Surgical Residuals, Left Lobectomy is 
most likely secondary to reoccurring 
pneumonia resulting in bronchiectasis.

The examiner noted that there was documentation of recurrent 
pneumonia, always in the left lower lobe, with numerous 
hospitalizations since childhood in 1983 treatment notes, and 
that treatment records and radiology reports show no active 
interstitial lung disease.  

The examiner referenced the veteran's past smoking history, 
which the veteran adamantly denied.  The examiner also 
indicated that there was much discrepancy on dates of 
diagnosis and history given compared to the documented 
treatment notes and the veteran had a positive family history 
because his mother died of emphysema at 48 years of age.

Notwithstanding that the June 2006 examiner determined that 
the veteran's respiratory symptomatology was not related to 
asbestos exposure during military service, the Board finds 
that the preponderance of the evidence supports the claim.  
Specifically, at least three physicians (one private, two VA) 
have diagnosed as least a component of the veteran's 
pulmonary symptomatology as asbestosis.  There is no reason 
to discredit these opinions as the physicians related that 
they based their opinions on radiographic and physical 
evidence.  

Equally important are the facts that the author of the 
September 2000 opinion is the medical director of a sleep and 
lung consulting facility and he signs as an M.D. and FCCP, 
essentially a physician who specializes in, among other 
things, pulmonology.  The author of the June 2006 examination 
is a Nurse Practitioner.  The Board finds that the opinion of 
a specialist in pulmonary medicine to be more probative that 
that of a nurse, even if co-signed by a non-specialized 
physician. 

Moreover, the Board finds the veteran's statements as to in-
service asbestos exposure credible as they are consistent 
with his MOS.  The use of asbestos lagging and insulation on 
Navy ships has been well documented and the veteran's MOS and 
subsequent statements are consistent with asbestos exposure.  
As such, the Board finds that the weight of evidence supports 
a grant of service connection for a respiratory disorder, 
claimed as residuals of asbestosis exposure.

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The veteran was notified of the VCAA as it applies 
to his present appeal by correspondence dated in May 2002, 
April 2004, September 2005, February 2006, and May 2006.  

Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the VCAA have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The claim of entitlement to service connection for asbestosis 
is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


